                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                        8:18CR119
                       Plaintiff,
                                                                          ORDER
        vs.

SEBASTIAN VELASQUEZ-RAMOS

                       Defendant.



        This matter is before the court on the Defendant’s Unopposed Motion to Continue Jury
Trial [25]. Counsel is seeking additional time to resolve a pending case in the District Court of
Douglas County, which will determine the necessity of trial in this matter. Accordingly,

       IT IS ORDERED that the Defendant’s Unopposed Motion to Continue Jury Trial [25] is
granted as follows:

       1. The jury trial, now set for October 23, 2018, is continued to November 27, 2018.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and November 27, 2018, shall be deemed excludable time
in any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 9th day of October 2018.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
